Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20. Page 1 of 14 PagelD #1

= FILED >
MAR 18 2020 Attachment A

U.S, DISTRICT COURT-WVND
CLARKSBURG, WV 26307

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
/:20cV ¥8
Kleeh

Lazaro Quinones-Gedeno. Alo;
Plaintiff, fe |
Cu : // iGthsS

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

 

v Civil Action No.:—Sr26=cv=6003T—__
(To be assigned by the Clerk of Court)

W. Healey, et, al,
Defendant,
J. Hanlin, et, al,
Defendant,
T. Thornes et, al,

Defendant
R. Reckard. et, al,

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

HW. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: Quinones-Cedeno. Inmate No.: 06288-000

Address: E.C.T. Hazelton
P.O. Box 5000 Bruceton Mills, WV 26525

 

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-20]3
Case 1:20-cv-00048-TSK-MJA Document 1. Filed 03/18/20 Page 2 of 14 PagelD #: 2

#

Attachment A

B. Nameof Defendant: W. Healey.
Position: _ Foreman Cook. Doiy>
Place of Employment: F.C.1. Hazelton

Address: 1640 Sky View Drive
Bruceton Mills, WV. 26525

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: He was the Boss in the
dining room. He hired me to work in there,..

 

 

 

 

B.1 Name of Defendant: J. Handlin
Position: Foreman Cook.
Place of Employment: F.C.1. Hazelton
Address: 1640 Sky View Drive
Bruceton Mills, WV. 26525

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes 0 No

If your answer is “YES,” briefly explain: He was the #1 Cooker by

time I was fired. He was helping me to improve in the job.

 

 

 

 

B.2 Name of Defendant: _T. Thorne.
Position: Foreman Cook.
Place of Employment: F.C.1. Hazelton
Address: 1640 Sky View Drive,

Bruceton Mills, WV. 26525
Was this Defendant acting under the authority or color of federal state

law at the time these claims occurred? & Yes O No

 

 

 

 

 

United States District Court 8 Northern District of West Virginia-2013
Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20. Page 3 of 14 PagelD #: 3

Attachment A

If your answer is “YES,” briefly explain: He was always expressing
his dislike toward me due to my filing grievances and

 

 

complaints against staff misconduct. The first Amendment
prohibit prison jail officials from retaliate against inmates

 

 

who report complaints file eriewances. or file lawsuits.

B.3. Name of Defendant: R. Reckard.
Position: Compound Officer
Place of Employment: F.c. 1. Hazelton
Address: 1640 Sky View Driwe
Bruceton Mills, WV. 26525

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? © Yes O No

If your answer is “YES,” briefly explain: He got scared after he
readed a letter I wrote to U.S. President in behalf of a staff.
It was enough for him and T. Thorne, to start sending me back
to the Unit-without not other scuse than harassing me.

 

 

 

 

 

B.4. Name of Defendant: Not~Applicable.
Position: .

Place of Employment:
Address:

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

Not-Applicable.

 

 

 

 

United States District Court 9 Northern District of West Virginia-20]3
Case 1:20-cv-00048-TSK-MJA. Document 1. Filed 03/18/20. Page 4 of 14 PagelD #: 4

Attachment A

B.5 Name of Defendant: Not-Applicable.
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes O No

If your answer is “YES,” briefly explain:

 

 

Not-Applicable.

 

 

WI. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Federal Correctional Institution Hazelton.

 

A. Is this where the events concerning your complaint took place?
& Yes No

If you answered “NO,” where did the events occur?
Not-Applicable

B. Is there a prisoner grievance procedure in the institution
where the events occurred? O Yes ~ (& No
C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
O Yes kl No

D. _ If your answer is “NO,” explain why not: _ The Court erroeously
miscontrued my |leclarations (Documents 58-61): in an attempt
to initiate four new Civil Action. The Declarations were attempt

on my behalf to state to the Court the Obstruction of Justice
and Abuse of Power that staff at F.C.1. Hazelton and F.C.1. Mclloweel

BE.  fYouP an SVeFNs APES? identity the RURHiASE aE Pie vane proeedlife

number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 1:20-cv-00048-TSK-MJA. Document 1 Filed 03/18/20 Page 5 of 14 PagelD #5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

 

 

LEVEL 1 Not-Applicable.
LEVEL 2 Not-Applicable.
LEVEL 3 Not-Applicable.

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? f Yes O No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

Parties to this previous lawsuit:

Plaintiff(s):_ Lazaro Quinones~Cedeno.

 

Defendant(s):Ms. Barbara Rickard,..wRoldan Randan.

 

Court: U.S. District of WV. Bluefield Division.
(If federal court, name the district; if state court, name the county)

Case Number: 1:19-cv-00064

 

Basic Claim Made/Issues Raised: Weclet' hy Hacsh VN » aC Radew
Awd h thaw ty. Ghs\notion & Nustice. Lolitas) ba py EG
Aeddsenl Doe Poneess Right's Hed stall bai dou
4a ri Geos Nlewi ms unbaols Zig Ale aigcou e ti dal » STARE
TowWs& Me. g
Name of Judge(s) to whom case was assigned:

Omar..J- Aboulhosn. Magistrate Judge. David A. Faber,
U.S. District Judge.

Disposition: __ Pending

(For exgmmple, was the case dismissed? Appealed? Pending?)

 

Approximate date of filing lawsuit:_January 25, 2019

 

United States District Court il Northern District of West Virginia-20/3
Case 1:20-cv-00048-TSK-MJA . Document 1 Filed 03/18/20 Page 6 of 14 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies: Pea WN .

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

I>) WiguaisToat we R ned TD G18649-A-1 | ove EX) ep,
Eitdogh Re 303710), Code 242 Arory_it be boy,
ei vatone R Revedy TS A-R3. Jowe. Wid Noord Veodlwast
SE. LODivectnc SLA Welles, jo Atala Ga. He Alas uta Fe
CaS s Ce Aud Fee RazeNo Ws whedon MiB AnkouesQg WA HE
E. Did you exhaust available administrative remedies? A eel Awe § BSA

& Yes Oo No dran€ee TY Swe

 

 

 

 

F, If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

i} TD. USAR Ass enn Nuyore\ Yue Yaenees site i Evlu Med. .

2) ED: BIV4A-BA. po Ladd - Dy Agora pollo. TH was stonpey
ve hevel I. 0 ‘aly chow due tyloe ta ool st euhaytey Wie cont,
TD). Gb. RY is eD by S. eed Directo TA. Meller Mud Fe Fee Hue [ow
ado, NB Alou LY phew He whe FO will weshore, Se. Woden ,

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

Pitta d Centon Piatat at facet 79 Rl wet he eee Pinte ne ALI ne Wl ND

vole SE
Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20 Page 7 of 14 PagelD #: 7

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMED Y.

Quinones-Cedeno v. Antonelli; Civil Action No. 5:20-cv-00030
- Plaintiff, Defendant,

Neglect by Harsh Abuse of Power and Authority. Obstruction of Justice, Violation
of my Fifth Amendment Due Process Rights and a retaliatory Prison Transfer.
Allowing unprofessional misconduct by staff toward Plaintiff.
Court: U.S. District Court for the Northern District of West Virginia.
Name of Judge(s) to whom case was? assigned:
None Yet.

Disposition: Pending.
Aproximate date of filing lawsuit. February 12, 2020

 

Quinones=Cedeno v. Bluemling; Civil Action Nov 1:20-cv-00027
° Plaintiff, Defendant,
Plaitiff has suffered mental and emotional distree, aggravation, annoyance and
inconvenience and other damages toward him, loss of standing in the Education
Department doing his legal work due to Education Specialist Ms. M. Bluemling and
other staff.
Court: U.S. ‘Mstrict Court for the Northern District of West Virginia.

Name of Judge(s) to whom case was‘.assigned;
None Yet. °

Disposition: Pending. _
Aproximate date of filing lawsuit. February .l2, 2020

 

Quinones-Cedeno v. Healey; Civil Action No. 1:20-cv-00031
Planitiff, Defendant,

Mistreatment and Discrimination: Plaintiff was merely subjected to cruel and unusual
punishment because staff, acting outside of their fumction in the kitchen (allowing
inmates to instructing them what-to do) chose to fire Plaintiff’. -becausé they: aéed: to
discredit Plaintiff to get foreman cook Healey and Handlin removed from the facility.
Inmates along with staff needed to get Plaintiffé out of the kitchen detail. Compound .
officer R. Reckard, in conjunction with foreman cook T. Thorne, were returning
Plaintiff from the kitchen in retaliation for this attached letter Plaintiff wrote to

U.S. President, in the past and Plaintiff allowed compound officer R. Reckard to read it.

(ABE Hct’, Y :
(Avedchhed) avs.) U.S. District for the Northern District of West Virginia.
Case 1:20-cv-00048-TSK-MJA Document1 Filed 03/18/20 Page 8 of 14 PagelD #: 8

Name of Judge(s) to whom case was assigned:
None Yet.

Disposition: Pending. -
Approximate date of filing lawsuit.February 12, 2020

The Court erroneously misconstrued Plaintff's Declaration (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown
Federal agents of Federal Bureau of Narcotics. The Declarations were attempt on
behalf of Plaintiff to state. to'the Court the Obstruction of Justice and Abuse of
Power tthatcstaff:ih F.C.I. McDowell, WV., and staff at F.C.1. Hazelton, WV., are

conducting in order to interfere with Plaintiff's Legal Process.

Qyinones-Cedeno v. Resh; Civil Action No. 3:20-a7-00027
Plaintiff. Defendant.

¢

Cruel and unusual treatment and deliverancte indiference (standard) of Eigth
Amendment. Medical needs of Plaintiff health by (Supervisor liability, "obduratly."
"wantonly ,"or "with deliverate’~itdifesaee." A sufficiently serious deprivation
occurred by prison official's by act or omission...result[s] in the denial of the

civilized measure of life's necessities.

Court: U.S. District Court for the Northern District of West Virginia.

Name of Judge(s) to whom the case was assigned:
None Yet.

Disposition: Pending.

Approximate date of filing lawsuit. February 122020
The Court erreously misconstrued Plaintiff's Declarations (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown .
Federal Agents of Federal Bureau of Narcotics. The Declarations were attempt on behalf
of Plaintiff to state to the Court the Obstruction of Justice and:Abusa) dof Poweritthat
staff at F.C.I. McDowell, WV., and staff at F.C.I. Hazelton, WV., are conducting in

order to interfere with Plaintiff's Legal Process.
Case 1:20-cv-00048-TSK-MJA Document 1. Filed 03/18/20 Page 9 of 14 PagelD #: 9

Attachment A

Plaintiff(s): _ See Attachment.> >...

Defendant(s): See Attachment.

2. Name and location of court and case number:

U.S. District Court for the Northern District of
West Vireinia.

 

3. Grounds for dismissal: © frivolous 4 malicious
CO failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit: 02/12/ 2020

5. - Approximate date of disposition: - Pending.

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (ER PL
3.4.4)

& ~ AL \4 ”
CLAIM 1: See_Attie\weaT.

 

 

 

 

Supporting Facts:

 

 

United States District Court [3 Northern District of West Virginia-2013
Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20 Page 10 of 14 PagelD #: 10

V. Statement of Claim. \yj. Ne Mey, Lcpdowtiw Racks.

 

Plaintiff never alleged in his second DECLARATION (Document No. 60) that Foreman
Cooks W. Healey and J. Handlin, improperly terminated Plaintiff from his position in
Food Services based solely upon discrimination. against him.

The reason used hy Foreman Cook T. Thorne, and the other staff to fire Plaintiff
from Food Services is going far beyond Plaintiff luying chicken from the inmates trays
in the dining hall tables either for commissary or stamps needed for indigent inmates.
It was more than discrimination, racism, hatred, etc., against Foreman Cooks W. Healey
and J. Handlin, who might have mitigated this Abuse of Power and Obstruction of Justice
that seems to be running rampid in this facility by staff officials in charge of Food
Services and the administration.

There wasn't any indication that Plaintiff was rendering a poor performance in his
duties in the dining hall. So Plaintiff must ask why, was he severly punished because
staff didn't like Foreman Cooks W. Healey and J. Handlin as opposed to his work ethics,
poor hygiene or overhall poor behavior. None of this existed and therefore; Plaintiff
was subjected to the generalized statement of heing fired unjustly from his kitchen
detail to justify remedy ID. 918649-Al, Incident Rpt. No. 3039907, Code 312 from «
Oct. 02, 2017, which is part of Civil Case No.1:19-cv- 00064 pending in U.S. District
Court of West Virginia.

Plaintiff was merely subjected to cruel and unusual punishment hecause staff,
acting outside of their function in the kitchen chose to fired Plaintiff because they
need to discredit Plaintiff to get Foreman Cooks W. Healey and J. Handlin removed.

W. Healey was responsible of hiring Plaintiff and J. Handlin was in charge of cooking
the chicken November 02, 2019. No matter in which position J. Handlin, is now in the
Complex, they are trying to justify discrimination against him.

Previously; my name was removed from the kitchen 4 o'clok P.M. count hut I was authorized
hy Foreman Cokk T. Thorne, to return to work in the movement after the count is clear.
First time I was returned back to my unit by compound officer R. Reckard in conjuction
with T. Thorne in retaliation for a letter to U.S. President I wrote and let R. Reckard,
to read it.

On Nov. 13, 2019, warden Paul Adams, readed a letter I wrote to Ms. Kathleen Hawk
Swayer, BOP's director on behalf of Foreman Cooks W. Healey and J. Handlin. Same day,

T was called to the kitchen inthe 4 o'clok count to work by T. Thorne after being

fired and when I arrived to the kitchen T. Thorne, was rude and nasty to me. I felt he

was trying to provoke me into disrespecting him.
Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20 Page 11 of 14 PagelD #: 11

Attachment A

 

 

 

 

ye. DeLerduut las violates Hy Fi 7A
Aseoudn it Riov a i) wtailiate D De to Ly Cikug _.
Goieviug 8 Ata Coaefula tells Ka pind sty eR 4 ie Cou fuel
L to Toscne Pty hie ‘fg vt JOD pe wo oalerv
ae ay. AdaD\icl -

CLAIM2: 1. THaww
MP,

 

Supporting Facts: fe wiAs toys r to eget i ot ew dud
aS Haw Ww SSP b¥Oi/ 2 a 40S thio Nhio de é Left L. lowd Cif
for Ws hy 10 Sth /vViene a FOL Hae é ey

 

 

CLAIM 3: Re ‘Reales - WwReudact Vike viol (ater ray Rivet

hevevdi lt Biot. Due fo wy Ciliue CrleAd oe S
had fone plaads Agkyust THER Kk cawdup bo

 

 

Supporting He ot coawe attor coaidieo aA be Thor
Tuo Te, +0 dis RNes dewt ag) hola eYok awe
sate, at WAS a ore lo\a Cry lauy TO. ae  \ais

We Lowtrd flo 2 Host of dive Stale doceut,
mae 4 acted ui Ino Ape io ile slg he gb Lebel eb Eg

CLAIM 4:

 

 

 

 

“tote Aah cule

5 os

 

 

Supporting Facts:

 

 

 

United States District Court 14 Northern District of West Virginia-20/3
Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20 Page 12 of 14 PagelD #: 12

Attachment A

 

 

 

CLAIM 5:

 

 

Wot = Abb Cet ble’.

 

 

Supporting Facts:

 

1

“ite plicable”

 

 

 

 

 

 

VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages. :

Suteciue Hedi hocs, Mew Awd Azo Howl disteess,
DagwAyAtioW Aawoymoce Aud iueowvourence hogs o€uy play
Le SolTtiun pb good Ade, hud sibsequent hass of \poogen tle Credit an
A Call Liwe xe'n Hic Aus ce used Me. LUMO RS) LI ule Shawschip C sig
\ Joss oC MOwoy Aud benceGl Iywiwd. A lichen Wisk AC lroact {
damaces dve Xo Cigheess” Awd chin AnSiges. Coeay ovliibit A
Mov Hosp it. Hodicd| Couter s keport AteD O\-l0- 262)

 

VU. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make

no legal arguments. Cite no cases or Statutes.
Disowiu it} ow Aan: Xx (ahs Healey Awd thaw Mig 1S au det ay t Q Adsejuithytio ao
las fe Dea wNH, TZ coquost to he ceimlaueser Ga ail Re Hive wile eal A Kol. 74
be Wace dar hoy Way. C Tob. Mowaven: this Givih Case 20-S20.cv-00034

i

Shodld wa Comoiweedy will avi, Cisco Wo. [29 -cv-00O64 headin Ty
js DistricY Coout OF West Vinge. BldeCied miyisiow, :

 

 

United States District Court 15 Northern District of West Virginia-2013
Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20 Page 13 of 14 PagelD #: 13

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at F C1 Hivelton) ; WV. on roc \y Lj - 2026

(Location) ; (Date)

Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
_ Case 1:20-cv-00048-TSK-MJA Document 1 Filed 03/18/20 Page 14 of 14 PagelD #: 14

Attachment E

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Lazaro Quinones-Cedeno.

 

Plaintiff
Your full name

 

 

 

 

V. Civil Action No.: -5320=ev280024
W. Healey, et, al, | ‘IO cv4g
Defendant. -
J. Handlia. ef, “aL,
. Defendant.
t. Thorne. et, al,
'~ Defendant.

R. Reckard. et, al,
Enter above the fill name of defendant(s) in this action

Certificate of Service

|, Lazaro Quinones-Cedeno. _ (yourname here), appearing pro se, hereby certify

 

that I have served the foregoing (Biven Action) (title of
document being sent) upon the defendant(s) by depositing true copies of the same in the
United States mail, postage prepaid, upon the following counsel of record for the

defendant(s) on 02/18/ 2020 (insert date here):

(List name and address of counsel for defendant(s))

 

 

( Giek ~your came)

 

United States District Court 25 Northern District of West Virginia-2013
